DISMISSED; Opinion Filed November 30, 2020




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-20-00829-CR

                    EX PARTE LOUIS JAMES BROWN, III

                On Appeal from the 296th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 296-83597-2019

                         MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Nowell
                            Opinion by Justice Nowell
      Louis James Brown, III appeals the denial of his post-conviction application

for a bond pending appeal. Brown was charged with stalking and represented himself

at trial. After finding him guilty, the jury assessed punishment at nine years in prison.

Brown then timely filed a notice of appeal; that appeal is pending in cause number

05-20-00064-CR.

      In August 2020, Brown filed a document entitled “Habeas Corpus/Motion for

Bail Pending Appeal” in which he complained of the trial court’s denial of his

request for an appeal bond. We treated the document as a notice of appeal of said

denial. After the clerk’s record was filed, we notified Brown by letter dated
September 24, 2020 that we had concerns regarding our jurisdiction. Specifically,

we noted that although the trial court docket sheet indicated the trial court denied

Brown’s motion for an appeal bond on August 18, 2020, the record did not contain

a final written order on his motion. We informed Brown we would dismiss this

appeal unless (1) a supplemental clerk’s record was filed with the trial court’s final

written order or (2) Brown filed a letter brief explaining the basis for the Court’s

jurisdiction. To date, no supplemental clerk’s record has been filed. And although

Brown filed a letter, he conceded that no order had been issued but asked the Court

to invoke our jurisdiction and consider his appeal nonetheless.

      The rules of appellate procedure provide that a criminal defendant has the

right to appeal a judgment of guilt or other appealable order. See TEX. R. APP. P.

25.2(a)(2). To perfect an appeal, a notice of appeal must be timely filed after the trial

court enters an appealable order. See TEX. R. APP. P. 26.2(a)(1); State v. Rosenbaum,

818 S.W.2d 398, 402-03 (Tex. Crim. App. 1991) (time for filing appeal runs from

date trial judge signs appealable order). An “appealable order” is a signed, written

order. State v. Sanavongxay, 407 S.W.3d 252, 259 (Tex. Crim. App. 2012) (order

must be written and signed); State v. Shaw, 4 S.W.3d 875, 877-78 (Tex. App.—

Dallas 1999, no pet.) (State’s appeal must be from signed written order). A docket

sheet entry is not an appealable order. See State v. Garza, 931 S.W.2d 560, 561-62

(Tex. Crim. App. 1996) (docket entry does not constitute “written order”); Shaw, 4
S.W.3d at 878 (same).

                                          –2–
      Here, there is no written order denying Brown’s motion for an appeal bond.

Rather, there is only a notation on the trial court’s docket sheet. Absent a final written

order, this Court lacks jurisdiction over the appeal. See TEX. R. APP. P. 25.2(a)(2),

26.2(a); Sanavongxay, 407 S.W.3d at 259; Shaw, 4 S.W.3d at 878.

      We dismiss this appeal.




                                             /Erin A. Nowell/
                                             ERIN A. NOWELL
Do Not Publish                               JUSTICE
TEX. R. APP. P. 47.2(b)
200829F.U05




                                           –3–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

EX PARTE LOUIS JAMES                        On Appeal from the 296th Judicial
BROWN, III                                  District Court, Collin County, Texas
                                            Trial Court Cause No. 296-83597-
No. 05-20-00829-CR                          2019.
                                            Opinion delivered by Justice Nowell.
                                            Justices Molberg and Reichek
                                            participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 30th day of November, 2020.




                                      –4–